DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 4/6/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-3, 5-7, 9-14, 16-18 and 20-24 are currently pending.
4.	Claims 5, 10-11, 16 and 21-22 are original.  Claims 1-3, 6-7, 9, 12-14, 17-18, 20 and 23-24 are previously presented.  Claims 4, 8, 15 and 19 are canceled.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“Under the 2019 PEG, the Examiner is required to first, identify the specific limitation(s) 
in the claim under examination that recites an abstract idea and then, determine whether the 
identified limitation(s) falls within at least one of the following enumerated groupings of abstract 
ideas: mathematical concepts, certain methods of organizing human activity, and mental 
processes. The Office Action maintains the claims are directed toward limitations which can be 
performed “in the human mind or with the aid of pencil and paper including an observation, 
evaluation, judgement or opinion but for the recitation of a generic computer component.” 
Applicant respectfully disagrees. Applicant submits the claims cannot be performed by the 
human mind, specifically the limitations: “...simulating using a mathematical model” a first skin 
created due to a foaming agent and a second skin created to due resin cake, generating a 
combined model which takes into account the first and second skin models, then applying the 
combined model to simulate treatment of the reservoir formation. The human mind is incapable 
of performing such complicated, multivariable calculations, even with the aid of a pencil and 
paper. Further, Applicant can think of no way to observe, evaluate or render judgement to 
determine the claimed first or second skin, nor the combined model and its resulting simulation.
If the Office decides to maintain this rejection based upon the mental process exception,
Applicant respectfully requests the Examiner clearly articulate how these limitations can be
performed in the human mind or with the aid of pencil/paper.
Accordingly, the claims do not recite a mental process because the steps are not practically performed in the human mind. Thus, the claims are not directed to a recognized judicial exception.” (Remarks: pages 9-10)

6.    Examiner Response:
The examiner respectfully disagrees. The examiner notes that the limitation of claims 1, 12 and 23 that states “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts fora thickness of the resin cake de position on the reservoir formation”, mentions using a mathematical, but does not state what type of mathematical model is being used.  The claim language is not distinguishing itself being performed in the human mind.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  

7.    Applicants argue:
“According to the 2019 PEG, even when a claim recites a judicial exception (i.e., abstract
idea), the claim is eligible and not directed to the judicial exception if the claim as a whole
integrates the judicial exception into a practical application. Thus, to the extent the Examiner
maintains that the claims recite an abstract idea, Applicant further submits that any alleged abstract idea is integrated into a practical application. More specifically, the claims now recite “...applying the model to simulate treatment of the reservoir formation; using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions.” These limitations go well beyond instructions to simply apply the claimed features by specifically generating control instructions, communicating those instructions to a fluid treatment mechanism, then adjusting the fluid treatment accordingly. Thus, the claims as a whole integrate the alleged abstract idea into a practical application. For the foregoing reasons, the amended independent claims are directed to patent eligible subject matter under 35 U.S.C. § 101.
Accordingly, Applicant respectfully requests the reconsideration and withdrawal of the
rejection of claims 1-24 under 35 U.S.C. § 101.” (Remarks: page 10)


8.    Examiner Response:
The examiner notes that the using and generating limitations of claims 1, 12 and 23 would fall under a mental process.  These limitations cover the performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding the obtaining, applying and communicating limitations, the examiner notes that under step 2A, prong 2, the applying and communicating limitations amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, under step 2A, prong 2 claims 1, 12 and 23 recites the additional element of a computer, processor and medium, where the computer, processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under step 2B, the obtaining, applying and communicating limitations has also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  Also, under step 2B, the additional elements of the claim are not sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

                                           Response: 35 U.S.C.  § 103
9.    Applicants argue:
“Fyjeldskaar does not teach the claimed combined model. Applicant notes that for a claim to be obvious, the reference(s) must teach or render obvious all of the claim limitations. MPEP §706.02(j). Also as noted by the United States Supreme Court in Graham v. John Deere Co. of Kansas City, an obviousness determination begins with a finding that “the prior art as a whole in one form or another contains all” of the elements of the claimed invention. Id. Claim 1 states, in part:
“generating a combined model for fluid diversion in the reservoir formation by
capturing, within the model, combined effect of the first modeled skin and the second
modeled skin predicted to be generated in the reservoir formation due to treatment of the
reservoir formation by the foaming agent and the chemical agent...”
The remaining independent claims recite similar elements. To reject this feature, the Office Action Pg. 20 cites Fjeldskaar Par. 95, Sec. 7 teaching of a “water slug with surfactant” as the claimed combined model. The Office Action goes on to state “The examiner consider the basecase model to be the combined model, since the basecase model can be split into three different zones, where the four injection programs will be compared in three different reservoirs.” Applicant respectfully disagrees. The water slug with surfactant is only used to simulate the foaming agent, as evidenced by the first sentence in Sect. 7:

“A water slug with surfactant solution is injected followed by CO2 gas and
generates foam...”
Thus, Fjeldskaar does not teach any modeling of skin caused by resin cake (1.e., the combined
model). Rather, he only teaches modeling of skin caused by a foaming agent.
Further, concluding the basecase model is a combined model is also flawed for a number
of reasons. First, Fjeldskaar only teaches a single model that simulates a foaming agent. Second,
even if Fjeldskaar’s model is used in multiple zones, he would still only apply the foaming agent
model to each zone. Third, Fjeldskaar fails to even mention resin cake, much less any model for
simulating skin cased by resin.” (Remarks: pages 11-12)

10.    Examiner Response:
	The examiner notes that on Pg. 81 of the Fjeldskaar reference, it states that the density differences are adjusted with heavy fluids in the bottom of the reservoir and lighter fluids in the top of the reservoir as well as with increased permeability, the fluid movements will be performed more quickly.  The development of resin (resin cake) is from slurry containing particles that form a filter cake within the reservoir.  A slurry is a mixture of denser solids suspended in a liquid, see attachment of definition of slurry.  Also, the porosity and permeability have an effect on the filtration process of the cake filtration, where the particles of the slurry form a filter cake within the reservoir.  By adjusting density difference as a result of heavier fluids, demonstrates that there are slurries that are within the reservoir, since as stated above, a slurry is a mixture of denser solids suspended in a liquid.  Having the heavier fluids within the reservoir and increasing the permeability to have the fluid movements be performed more quickly, demonstrates that there is a cake (resin) is formed.  Further, the reservoir is broken into grid blocks, where there is a simulation that occurs.  This simulation of the different domains demonstrates that a model of a second skin (resin cake) is being predicted.  With there being a reservoir model of the reservoir in grid blocks, demonstrates that there’s a combined model of the first and second modeled skin, see Pg. 53, sec. 4 and Fig. 30 of the Fjeldskaar reference.  Therefore, the examiner considers the heavier fluids within the reservoir to be the slurries within the reservoir that forms the cake (resin).  

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-14, 16-18 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 23
Regarding step 1, claims 1, 12 and 23are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts fora thickness of the resin cake de position on the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “and using an output of the simulation to determine a treatment schedule for the reservoir formation”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 1 recites “generating control instructions which correspond to the treatment schedule”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Regarding step 2A, prong 2, the limitations of obtaining one or more parameters related to a foaming agent; obtaining one or more other parameters related to a chemical agent, wherein the chemical agent is a resin based chemical agent and applying the combined model to simulate treatment of the reservoir formation, and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a computer. The processing computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of obtaining one or more parameters related to a foaming agent; obtaining one or more other parameters related to a chemical agent, wherein the chemical agent is a resin based chemical agent and applying the combined model to simulate treatment of the reservoir formation, and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 12
Regarding step 2A, prong 2, claim 12 recites the additional elements of a processor and memory.  The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 12 recites the same substantive limitations as claim 1 and are rejected using the same teachings. 
Claim 23
Regarding step 2A, prong 2, claim 23 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claims 2, 13 and 24
Dependent claims 2, 13 and 24 recites “creating a geometry of the wellbore; creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Dependent claims 2, 13 and 24 recites “obtaining one or more properties of the reservoir formation; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated combined model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent”.  These limitations amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claims 3 and 14
Dependent claims 3 and 14 recites “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
“initiating, based on the simulated treatment of the reservoir formation, treatment of the reservoir formation by the foaming agent and the chemical agent for fluid diversion among two or more layers of the reservoir formation”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claims 5 and 16
Dependent claims 4 and 15 recites “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation a porosity of the reservoir formation, or a number of layers in the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 17
Dependent claims 6 and 17 recites “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 7 and 18
Dependent claims 7 and 18 recites “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent; and generating the combined model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 20
Dependent claims 9 and 20 recites “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, or a permeability of the resin based chemical agent in the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 10 and 21
Dependent claims 10 and 21 recites “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 11 and 22
Dependent claims 11 and 22 recites “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-3, 5-7, 9-14, 16-18 and 20-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-12, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al. in view of online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18) in further view of Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18) in further view of Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758).

Examiner’s notes: Regarding the limitation of the one or more parameters related to the chemical agent, the examiner considers the solvent to be a parameter related to a chemical agent resin, since the solvent is compatible with the hardenable resin, where the desired viscosity effect is suitable for use in the a liquid hardenable resin component, see paragraph [0097] of the Dusterhoft reference.
Also, regarding the limitation of simulating using a mathematical model, a second modeled skin predicted to be generated in the reservoir formation, etc., the examiner considers the skin factor to be the skin that is generated due to resin cake, since the filter cake is modelled is in the form of a skin factor, see paragraph [0052], paragraph [0063] of the Ding et al. reference.
Further, regarding fluid diversion, the examiner considers the combination of foam and a surfactant to be a fluid diversion, since the combination of a foaming agent and a chemical agent (surfactant) form a fluid diversion, see Abstract of current application and Pgs. 94-95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.” of the Fjeldskaar reference. 
The examiner also considers the basecase model to be the combined model, since the basecase model can be split into three different zones, where the four injection programs will be compared in three different reservoirs, see Pg. 95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.” and Fig. 72of the Fjeldskaar reference. 
Regarding the limitation of “communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions”, the treatment schedule can be modified, where the pumping of the fluid and proppant into the well are in accordance with the modified treatment schedule, see paragraph [0010] of the Soliman et al. reference.

With respect to claim 1, Skoreyko et al. discloses “obtaining one or more parameters related to a foaming agent” as [Skoreyko et al. (Pg. 13, Validation of the Foam Model, 1st paragraph, “As stated in the Foam Quality section, etc.”)];
“simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent” as [Skoreyko et al. (Pg. 14, Field Scale Tests and Model Matches of Foam Injection, 2nd paragraph, “Figure 17 shows excellent matches, etc.”, Fig. 17)];
	While Skoreyko et al. teaches generating a foam model that simulates foam degradation, foam regeneration and trapped foam phenomena, Skoreyko et al. does not explicitly disclose “obtaining one or more other parameters related to a chemical agent; wherein the chemical agent is a resin based chemical agent”
Dusterhoft discloses “obtaining one or more other parameters related to a chemical agent” as [Dusterhoft (paragraph [0097])] Examiner’s interpretation: The examiner considers the solvent to be a parameter related to a chemical agent resin, since the solvent is compatible with the hardenable resin, where the desired viscosity effect is suitable for use in the a liquid hardenable resin component;
“wherein the chemical agent is a resin based chemical agent” as [Dusterhoft (paragraph [0094], paragraph [0097])];
Skoreyko et al. and Dusterhoft are analogous art because they are from the same field endeavor of analyzing the injection of fluid into a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al. of generating a foam model that simulates foam degradation, foam regeneration and trapped foam phenomena by incorporating obtaining one or more other parameters related to a chemical agent; wherein the chemical agent is a resin based chemical agent as taught by Dusterhoft for the purpose of applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear.
The motivation for doing so would have been because Dusterhoft teaches that by applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear, the ability to have a single stage operation (i.e., one that does not require such multiple fluid stages to place the consolidating agent system over a long interval) where there are fewer complications and take less rig time can be accomplished (Dusterhoft (paragraph [0007], paragraph [0013]).
While the combination of Skoreyko et al. and Dusterhoft teaches simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent, Skoreyko et al. and Dusterhoft do not explicitly disclose “simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent”
Ding et al. discloses “simulating using a mathematical model, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent which generates a skin due to resin cake deposition on the reservoir formation, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent, wherein the second modeled skin accounts fora thickness of the resin cake de position on the reservoir formation” as [Ding et al. [paragraph [0052], paragraph [0063])] Examiner’s interpretation: The examiner considers the skin factor to be the skin that is generated due to resin cake, since the filter cake is modelled is in the form of a skin factor;
Skoreyko et al., Dusterhoft and Ding et al. are analogous art because they are from the same field endeavor of analyzing the fluids within a reservoir.
	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al. and Dusterhoft of simulating using a mathematical model, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent by incorporating simulating using a mathematical model determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent as taught by Ding et al. for the purpose of determining by numerical simulation the optimum conditions to be applied in a horizontal well drilled through an underground reservoir.
The motivation for doing so would have been because Ding et al. teaches that by determining by numerical simulation the optimum conditions to be applied in a horizontal well drilled through an underground reservoir, the ability to eliminate deposits of cakes formed in at least a peripheral zone of the well can be accomplished (Ding et al. (paragraph [0009] – [0010]).
While the combination of Skoreyko et al., Dusterhoft and Ding et al. teaches modeling a first modeled skin and a second modeled skin predicted to be generated in the reservoir formation, Skoreyko et al., Dusterhoft and Ding et al. do not explicitly disclose “A computer-implemented method for modeling fluid diversion; generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent; applying the combined model to simulate treatment of the reservoir formation”
Fjeldskaar discloses “A computer-implemented method for modeling fluid diversion” as [Fjeldskaar (Pgs. 94-95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The examiner considers the combination of foam and a surfactant to be a fluid diversion, since the combination of a foaming agent and a chemical agent (surfactant) form a fluid diversion, see Abstract of current application;
“generating a combined model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”, Fig. 72)] Examiner’s interpretation: The examiner considers the basecase model to be the combined model, since the basecase model can be split into three different zones, where the four injection programs will be compared in three different reservoirs;
“applying the combined model to simulate treatment of the reservoir formation” as [Fjeldskaar (Pgs. 97-98, 7.1.1. Homogeneous reservoir, 1st -3rd paragraph, “The adsorption of surfactant in the reservoir, etc.”)];
Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar are analogous art because they are from the same field endeavor of analyzing foam into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft and Ding et al. of modeling a first modeled skin and a second modeled skin predicted to be generated in the reservoir formation as taught by Fjeldskaar for the purpose of simulating foam injections in naturally fractured reservoirs.
	The motivation for doing so would have been because Fjeldskaar teaches that by simulating foam injections in naturally fractured reservoirs, the ability to determine the sensitivities and governing forces of the injection can be accomplished (Pgs. 4-5, Motivation, 1st – 4th paragraph).
While the combination of Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar teaches applying the model to simulate treatment of the reservoir formation, Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar do not explicitly disclose “using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions”
Soliman et al. discloses “using an output of the simulation to determine a treatment schedule for the reservoir formation” as [Soliman et al. (paragraph [0010] - [0011])];
“generating control instructions which correspond to the treatment schedule” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: Fluid and proppant are pumped into the well in accordance with the treatment schedule.  This demonstrates that there are control instructions that correspond to the treatment schedule;
“and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: The treatment schedule can be modified, where the pumping of the fluid and proppant into the well are in accordance with the modified treatment schedule;
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. are analogous art because they are from the same field endeavor of analyzing fluid into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al. and Fjeldskaar of applying the model to simulate treatment of the reservoir formation by incorporating using an output of the simulation to determine a treatment schedule for the reservoir formation; generating control instructions which correspond to the treatment schedule; and communicating those control instructions to a fluid treatment mechanism coupled to a wellbore, wherein the fluid treatment process mechanism adjusts fluid treatment of the wellbore in accordance with the control instructions as taught by Soliman et al. for the purpose of defining fracturing treatments for oil and gas wells.
The motivation for doing so would have been because by Soliman et al. teaches that by optimizing the materials used in the fracturing treatment as well as the height, length and width of the fracture, the ability to arrive at possible fracturing treatment solutions based on actual well data and consistent, predetermined analytical factors can be accomplished (Soliman et al. (paragraph [0006] – [0007]).

With respect to claim 7, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Fjeldskaar further discloses “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent” as [Fjeldskaar (Pg. 12, sec. 1.1 Foam, “Foam is a colloidal, etc.”)];
Fjeldskaar discloses “and generating the combined model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent.” as [Fjeldskaar (Pg. 54, “The producer is perforated in layer 3, etc.”, Fig. 30)];

With respect to claim 10, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Fjeldskaar further disclose “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent.” as [Fjeldskaar (Pg. 57, sec. 5 Governing Forces in NFR, 1st – 2nd paragraph, “As a FAWAG consists of water, gas and surfactant slug injection, etc.”, Pg. 57, sec. 5.1 Viscous Forces, 1st paragraph, “Viscous forces in a porous medium, etc.”)];

With respect to claim 11, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Dusterhoft further discloses “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay.” as [Dusterhoft (paragraph [0110])];

With respect to claim 12, Fjeldskaar discloses “A system for modeling fluid diversion” as [Fjeldskaar (Pg. 58, sec. 5.2 Capillary pressure, “The capillary forces in a reservoir, etc.”)];
Soliman et al. discloses “at least one processor” as [Soliman et al. (paragraph [0010])] Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
“and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions” as [Soliman et al. (paragraph [0010])];
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claims 18 and 21, the claims recite the same substantive limitations as claims 7 and 10 above and are rejected using the same teachings.

With respect to claim 22, the claim recites the same substantive limitations as claim 11 above and are rejected using the same teachings.

With respect to claim 23, Fjeldskaar discloses “A non-transitory computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions” as [Fjeldskaar (Pg. 94, sec. 6.13, Sensitivity of CPU run time, “The simplest modeling option, etc.”, Fig. 71)] Examiner’s interpretation: Having a CPU demonstrates that there is a medium, since a medium is embedded within a processor and a processor is embedded within a CPU;
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

13.	Claims 2, 5, 13, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al., online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18), Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18), Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758) in view of Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18).

With respect to claim 2, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above, and Soliman et al. further discloses “obtaining one or more properties of the reservoir formation” as [Soliman et al. (paragraph [0010] – [0011], paragraph [0031])];
“creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent” as [Soliman et al. (paragraph [0010] - [0011])];
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. teaches modeling fluid diversion and creating a pumping schedule, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. do not explicitly disclose “creating a geometry of the wellbore; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent”
Ayan et al. further discloses “creating a geometry of the wellbore” as [Ayan et al. (paragraph [0029])];
“and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated combined model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: There is a comparison of the different models of the surfactant being injected with foam using different injection concepts;
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. are analogous art because they are from the same field endeavor of analyzing foam in a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. of modeling fluid diversion and creating a pumping schedule by incorporating creating a geometry of the wellbore; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent as taught by Ayan et al. for the purpose of injecting an Enhanced Oil Recovery (EOR) agent into a subterranean formation.
The motivation for doing so would have been because by Ayan et al. teaches that by injecting an EOR agent into a subterranean formation in an injection interval of a hydrocarbon well that extends into a subterranean formation, the ability to increase the recovery beyond afforded established methods can be accomplished (Ayan et al. (paragraph [0001] – [0002]).

With respect to claim 5, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. discloses the method of claim 2 above, and Soliman et al. further discloses “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation a porosity of the reservoir formation, or a number of layers in the reservoir formation” as [Soliman et al. (paragraph [0031])];

With respect to claims 13 and 16, the claims recite the same substantive limitations as claims 2 and 5 above and are rejected using the same teachings.

With respect to claim 24, the claim recites the same substantive limitations as claims 2 above and is rejected using the same teachings.

14.	Claims 3 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al., online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18), Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18), Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758), Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18) in view of Crick et al. (U.S. PGPub 2009/0182541) (from IDS dated 8/1/18).

With respect to claim 3, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. discloses the method of claim 2 above and Ayan et al. further disclose “initiating, based on the simulated treatment of the reservoir formation, treatment of the reservoir formation by the foaming agent and the chemical agent for fluid diversion among two or more layers of the reservoir formation.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The surfactant is injected in a model multiple times to evaluate the effect of surfactant in a reservoir;
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. teaches generating a model for fluid diversion in a reservoir formation, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. do not explicitly disclose “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent”
Crick et al discloses “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent.” As [Crick et al. (paragraph [0047], paragraph [0115], paragraph [0126])];
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al., Ayan et al. and Crick et al. are analogous art because they are from the same field endeavor of analyzing the injection of a fluid in a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Ayan et al. generating a model for fluid diversion in a reservoir formation by incorporating displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent as taught by Crick et al. for the purpose of performing reservoir engineering using a geological model of a reservoir.
The motivation for doing so would have been because Crick et al. teaches that by performing reservoir engineering using a geological model of a reservoir the ability to analyze the well completion design with the updated position of the wellbore equipment can be accomplished (Crick et al. (paragraph [0005] – [0006]).

With respect to claim 14, the claims recite the same substantive limitations as claim 3 above and is rejected using the same teachings.

15.	Claims 6, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Understanding Foam Flow With a New Foam EOR Model Developed From Laboratory and Field Data of the Naturally Fractured Cantarell Field, written by Skoreyko et al., online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18), Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18), Ding et al. (U.S. PGPub 2002/0188431) in further view of Soliman et al. (U.S. PGPub 2003/0052758) in view of online reference Impact of relative permeability hysteresis on geological CO2 storage, written by Juanes et al.

With respect to claim 6, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. discloses the method of claim 1 above.
While the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. teaches analyzing the gas saturation of a reservoir using different simulation scenarios, Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. do not explicitly disclose “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”
Juanes et al. discloses “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation” as [Juanes et al. (Pg. 4, sec. 3.2 Trapping and Relative Permeability Hysteresis Models, 2nd paragraph, “The most important quantity determining the significance, etc.”, Eqn. 2)];
Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar, Soliman et al. and Juanes et al. are analogous art because they are from the same field endeavor of analyzing the injection of gas into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar and Soliman et al. of analyzing the gas saturation of a reservoir using different simulation scenarios by incorporating wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation as taught by Juanes et al. for the purpose of analyzing the impact of trapping and relative permeability hysteresis in the context of CO2 sequestration projects in saline aquifers.
The motivation for doing so would have been because Juanes et al. teaches that by analyzing the impact of trapping and relative permeability hysteresis in the context of CO2 sequestration projects in saline aquifers, the ability to correctly characterize the migration and final distribution of the injected CO2 can be accomplished (Juanes et al. (Pg. 11, sec. 5 Summary and Conclusions, 1st – 6th paragraph, “In this paper, we have investigated, etc.”). 

With respect to claim 9, the combination of Skoreyko et al., Dusterhoft, Ding et al., Fjeldskaar,  Soliman et al. and Juanes et al. discloses the method of claim 6 above, and Dusterhoft further discloses “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, “a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent”  as [Dusterhoft (paragraph [0014], paragraph [0049])]; or a permeability of the resin based chemical agent in the reservoir formation.

With respect to claim 17, the claims recite the same substantive limitations as claim 6 above and is rejected using the same teachings.

With respect to claim 20, the claim recites the same substantive limitations as claim 9 above and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147